Exhibit 99.1 Contact:Walter H. Hasselbring, III (815) 432-2476 IF BANCORP, INC. ANNOUNCES RESULTS FOR FOURTH QUARTER AND FISCAL YEAR ENDED JUNE 30, 2015 IF Bancorp, Inc. (NASDAQ: IROQ) (the “Company”) the holding company for Iroquois Federal Savings and Loan Association (the “Association”), announced net income of $3.3 million, or $0.83 per basic and diluted share for the fiscal year ended June 30, 2015, compared to $3.5 million, or $0.84 per basic and diluted share for the fiscal year ended June 30, 2014 and net income of $790,000, or $0.20 per basic and diluted share for the three months ended June 30, 2015, compared to $1.0 million, or $0.25 per basic and diluted share for the three months ended June 30, 2014. For the year ended June 30, 2015, net interest income was $15.7 million compared to $15.8 million for the year ended June 30, 2014.The provision for loan losses decreased to $460,000 for the year ended June 30, 2015, from $502,000 for the year ended June 30, 2014.Interest income decreased slightly to $18.9 million for the year ended June 30, 2015, from $19.0 million for the year ended June 30, 2014.Interest expense increased to $3.2 million for the year ended June 30, 2015, from $3.1 million for the year ended June 30, 2014.Non-interest income increased to $3.3 million for the year ended June 30, 2015, from $3.1 million for the year ended June 30, 2014.Non-interest expense increased to $13.4 million for the year ended June 30, 2015, from $13.0 million for the year ended June 30, 2014.For the year ended June 30, 2015, income tax expense totaled $1.8 million compared to $1.9 million for the year ended June 30, 2014. Total assets at June 30, 2015 were $563.7 million compared to $551.3 at June 30, 2014.Cash and cash equivalents increased to $13.2 million at June 30, 2015, from $12.7 million at June 30, 2014.Investment securities decreased to $170.6 million at June 30, 2015, from $184.6 million at June 30, 2014.Net loans receivable increased to $356.2 million at June 30, 2015, from $329.9 million at June 30, 2014.Deposits increased to $415.5 million at June 30, 2015, from $404.6 million at June 30, 2014.Total borrowings, including repurchase agreements, increased to $62.0 million at June 30, 2015 from $59.1 million at June 30, 2014.Stockholders’ equity decreased to $80.4 million at June 30, 2015 from $82.1 million at June 30, 2014.This decrease was due to the repurchase of 298,383 shares of common stock at an aggregate cost of approximately $5.0 million, partially offset by net income of $3.3 million. IF Bancorp, Inc. is the savings and loan holding company for Iroquois Federal Savings and Loan Association (the “Association”).The Association, originally chartered in 1883 and headquartered in Watseka, Illinois, conducts its operations from five full-service banking offices located in Watseka, Danville, Clifton, Hoopeston, and Savoy, Illinois and a loan production and wealth management office in Osage Beach, Missouri.The principal activity of the Association’s wholly-owned subsidiary, L.C.I. Service Corporation, is the sale of property and casualty insurance. Statements contained in this news release, which are not historical facts, contain forward-looking statements as that term is defined in the Private Securities Reform Act of 1995.Such forward-looking statements are subject to risk and uncertainties, which could cause actual results to differ materially from those currently anticipated due to a number of factors, which include, but are not limited to, factors discussed in documents filed by the Company with the Securities and Exchange Commission from time to time. Selected Income Statement Data (Dollars in thousands, except per share data) Quarter Ended June 30, 2015 Quarter Ended June 30, 2014 Year Ended June 30, 2015 Year Ended June 30, 2014 (unaudited) (unaudited) (unaudited) Interest income $ Interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Non-interest expense Income before taxes Income tax expense Net income $ Earnings per share – basic and diluted (1) $ Weighted average shares outstanding (1) Basic Diluted Performance Ratios Year Ended June 30, 2015 Year Ended June 30, 2014 (unaudited) Return on average assets % % Return on average equity % % Net interest margin on average interest earning assets % % Selected Balance Sheet Data (Dollars in thousands, except per share data) Year Ended June 30, 2015 Year Ended June 30, 2014 (unaudited) Assets $ $ Cash and cash equivalents Investment securities Net loans receivable Deposits Total borrowings, including repurchase agreements Total stockholders’ equity Book value per share (2) Average stockholders’ equity to average total assets % % Asset Quality (Dollars in thousands) Year Ended June 30, 2015 Year Ended June 30, 2014 (unaudited) Non-performing assets (3) $ $ Allowance for loan losses Non-performing assets to total assets % % Allowance for losses to total loans % % Shares outstanding do not include ESOP shares not committed for release. Total stockholders’ equity divided by shares outstanding of 4,079,274 and 4,377,657 at June 30, 2015 and 2014, respectively. Non-performing assets include non-accrual loans, loans past due 90 days or more and accruing, and foreclosed assets held for sale.
